Citation Nr: 0033212	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active duty in the United States Air Force 
from July 1960 to April 1964.

This appeal arose from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal. 

In October 1999, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  Unfortunately, 
the audio tape from this hearing was lost and a transcript of 
the hearing could not be made.  The veteran was notified of 
the loss by letter dated in March 2000, and was offered the 
opportunity to attend another hearing.  The veteran's hearing 
was rescheduled, and he testified before the undersigned in 
June 2000.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Additionally, the Board refers to a post-service audiometric 
evaluation from the Oakland Hearing Services dated in June 
1991 which reveals that there was a hearing loss disability 
of the right ear, but no hearing loss disability of the left 
ear.  A private medical record from W. E., M.D., dated in 
February 1999, shows that the veteran had been under the care 
of the physician for neuropathic pains, but that he had "no 
knowledge, nor any substantiation, of bilateral hearing loss, 
although there is a history of his being exposed to loud 
noises during his period in the armed forces."

In his June 2000 testimony before the traveling section of 
the Board, the veteran indicated that he worked in the fire 
department on flight lines during service, and that he worked 
around jets without wearing ear protectors.  He asserted that 
his exposure to loud engine noises resulted in hearing loss 
and tinnitus which have continued to the present.  

Having reviewed the veteran's claims file, the Board notes 
that he has not undergone a VA  examination.  The Board is of 
the opinion that the veteran be scheduled for a VA 
examination in order to assist in determining the nature, 
severity and etiology of his hearing loss and tinnitus.  See 
Littke v. Brown, 1 Vet. App. 90 (1990).

Accordingly, the Board concludes that additional evidentiary 
development is needed prior to further disposition of the 
veteran's claims.  In order to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and tinnitus since his discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
that have not already been associated 
with his claims folder.

2.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  A preliminary 
audiological evaluation should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  Following the 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any hearing loss 
and or tinnitus diagnosed is related to 
the reported noise exposure during 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  After any appropriate 
development has been accomplished, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





